Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to communication filed on 12/18/2020 and pursuant to Pre-Brief Appeal Conference to grant an allowance.

Allowable Subject Matter
Claim(s) claim(s) 1-20 is/are allowed.

The following is an examiner’s statement of reasons for allowance:

Prior art reference(s) Sheridan (US 2011/0178811), Singh (US 8,612,891) and Karabalut, do not teach “generating a disclosure permission including a permission level dynamically and in real time with a control unit representing a processor based on a communication context for controlling a user's exposure, by the control unit of a second device, to an advertiser, a publisher, or a combination thereof wherein the permission level to expose a user profile differ when the current location changes to another based on a change in the communication context; generating an exposure information based on the disclosure permission, the user profile, or a combination thereof; overriding the disclosure permission based on the communication context wherein the exposure information, within communication context where the location is detected, having a content different from the content allowed under the permission level; and determining a presentation opportunity based on the communication context, the disclosure permission, or a combination thereof to control a delivery of the target notification based on the exposure information to limit the user's exposure for delivering the 
Therefore independent claims 1, 11, and 16, and dependent claim(s) 2-10, 12-15, and 17-20 is/are allowable based on the same rationale as the claim(s) from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections – 35 USC § 101 
In view of updated Office guidance, the Examiner finds the totality of the claims, amount to more than the abstract idea identified in the Final Action sent on 07-10-2019, the totality of the claims representing a novel a particular manner of generation of a disclosure permission including a permission level dynamically and in real time with a control unit representing a processor based on a communication context for controlling a user's exposure, by the control unit of a second device, to an advertiser, a publisher, or a combination thereof wherein the permission level to expose a user profile differ when the current location changes to another based on a change in the communication context; generation of an exposure information based on the disclosure permission, the user profile, or a combination thereof, overriding the disclosure permission based on the communication context wherein the exposure information, within communication context where the location is detected, having a content different from the content allowed under the permission level, and determination of a presentation opportunity based on the communication context, the disclosure permission, or a combination thereof to control a delivery of the target notification based on the exposure information to limit the user's exposure for delivering the target notification on the first device, the applicant’s claims encompassing additional elements that integrate the abstract idea/judicial exception into a practical application, imposing meaningful limits on practicing the abstract idea, applying or 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is (571)272-7850.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL EZEWOKO/
Examiner, Art Unit 3682

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682